This action originated in the Columbus Municipal Court to recover money damages in a specified sum. The trial court took the position that a section of the Certificate of Title Act (Section 4505.04, Revised Code) was controlling and rendered judgment for defendant.
The Court of Appeals, on appeal, held that the doctrine of equitable estoppel was applicable, reversed the judgment of the trial court, and remanded the cause with instructions to enter judgment for plaintiff.
The allowance of a motion to certify the record brings the cause to this court for review.
It appearing that the judges of the court are equally divided in opinion as to the merits of this case (one judge not participating) and are for that reason unable to agree on a judgment, *182the entry of that fact constitutes an affirmance of the judgment of the Court of Appeals. Section 2, Article IV, Ohio Constitution.

Judgment affirmed.